DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendment to the tile has been considered and is persuasive. The objection is withdrawn.
Applicant’s amendment to the abstract has been considered and is persuasive. The objection is withdrawn.
Allowable Subject Matter
Claims 1,4-10 and 13-19 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: determining a target task associated with at least one target face property, wherein the target face property is one of a plurality of predefined face properties, the target face property comprises at least one predefined subclass, and each of the at least one predefined subclass comprises at least one face property feature; performing, according to the target task, target face property analysis on a target image comprising at least a face, to obtain a target face property feature associated with the target face property of the target image; determining a target virtual avatar template corresponding to the target face property feature according to predefined correspondence between face property features and virtual avatar templates; and generating a virtual avatar of the target image based on the target virtual avatar template, wherein performing, according to the target task, target face property analysis on a target image comprising at least a face, to obtain a target face property feature associated with the target face property of the target image comprises: determining a target neural network corresponding to the target face property; inputting the target image into the target neural network to obtain estimated values output from the target neural network, wherein the estimated values represent respective probabilities that the target image has one or more face property features associated with the target face property; and 3Attorney Docket No.: 72VL-320174 for a first subclass of the at least one subclass included in the target face property, taking, as the target face property feature corresponding to the first subclass, a face property feature corresponding to a maximum value among the estimated values output from the target neural network for the first subclass.
The same rationale above applies to independent claims 10 and 19 for reciting similar limitation language. Therefore, the independent claims are allowable over the prior art. The corresponding dependent claims are also allowable, at least for the combination of additional limitations and the limitations listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982. The examiner can normally be reached 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU NGUYEN/Primary Examiner, Art Unit 2619